Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered July 15, 1983, convicting him of attempted criminal possession of stolen property in the first degree, upon his plea of guilty, and imposing sentence.
*579Ordered that the judgment is affirmed.
The arresting officer lawfully detained the defendant after observing him commit two traffic infractions. Thereafter, when the defendant could produce no vehicle registration and stated that he did not know who owned the automobile he was driving, a further brief detention pending a check of the vehicle’s license plates was proper. Upon being advised that the vehicle was stolen, the officer possessed probable cause to effect the defendant’s arrest and the search subsequently conducted incidental thereto was lawful (see, e.g., People v Koposesky, 25 AD2d 777, 778).
Finally, the defendant’s contention that the plea allocution was deficient has not been preserved for appellate review (see, People v Gonzalez, 110 AD2d 909). In any event, the record reveals that the plea was knowingly and voluntarily entered and thus properly received by the court (see, People v Harris, 61 NY2d 9; People v Gonzalez, supra). We have reviewed the defendant’s remaining contention and find it to be without merit. Rubin, J. P., Lawrence, Kooper and Spatt, JJ., concur.